
	

113 HJ 56 IH: Proposing an amendment to the Constitution of the United States relative to equal rights for men and women.
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 56
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself, Mr.
			 Andrews, Ms. Bass,
			 Mrs. Beatty,
			 Mr. Becerra,
			 Mr. Bishop of Georgia,
			 Mr. Bishop of New York,
			 Mr. Blumenauer,
			 Ms. Brown of Florida,
			 Mr. Butterfield,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mr. Cárdenas,
			 Ms. Castor of Florida,
			 Mr. Cicilline,
			 Ms. Clarke,
			 Mr. Clay, Mr. Clyburn, Mr.
			 Cohen, Mr. Cooper,
			 Mr. Costa,
			 Mr. Courtney,
			 Mr. Crowley,
			 Mr. Cummings,
			 Mr. Danny K. Davis of Illinois,
			 Mrs. Davis of California,
			 Mr. DeFazio,
			 Ms. DeGette,
			 Mr. Dent, Mr. Dingell, Ms.
			 Duckworth, Mr. Ellison,
			 Mr. Farr, Mr. Fattah, Mr.
			 Foster, Mr. Frelinghuysen,
			 Ms. Fudge,
			 Ms. Gabbard,
			 Mr. Garamendi,
			 Mr. Grayson,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Ms. Michelle Lujan Grisham of New
			 Mexico, Mr. Gutiérrez,
			 Mr. Higgins,
			 Mr. Himes,
			 Mr. Hinojosa,
			 Mr. Israel,
			 Ms. Jackson Lee,
			 Mr. Jeffries,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Ms. Kaptur,
			 Mr. Keating,
			 Mr. Kennedy,
			 Mr. Kildee,
			 Ms. Lee of California,
			 Mr. Levin,
			 Mr. Lewis,
			 Mr. Loebsack,
			 Ms. Lofgren,
			 Mrs. Lummis,
			 Mr. Lynch,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Ms. Meng, Ms. Moore, Mr.
			 Nadler, Mrs. Napolitano,
			 Mr. Pascrell,
			 Mr. Perlmutter,
			 Ms. Pingree of Maine,
			 Mr. Quigley,
			 Mr. Rangel,
			 Mr. Ruiz, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California,
			 Mr. David Scott of Georgia,
			 Ms. Sewell of Alabama,
			 Ms. Shea-Porter,
			 Mr. Sherman,
			 Ms. Slaughter,
			 Mr. Thompson of Mississippi,
			 Ms. Titus,
			 Mr. Tonko,
			 Ms. Tsongas,
			 Mr. Van Hollen,
			 Ms. Velázquez,
			 Ms. Waters,
			 Mr. Watt, Mr. Waxman, Mr.
			 Welch, and Ms. Wilson of
			 Florida) introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to equal rights for men and
		  women.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States:
			
				 —
					1.Women shall have equal rights in the United
				States and every place subject to its jurisdiction. Equality of rights under
				the law shall not be denied or abridged by the United States or by any State on
				account of sex.
					2.Congress and the several States shall have
				the power to enforce, by appropriate legislation, the provisions of this
				article.
					3.This amendment shall take effect two years
				after the date of
				ratification.
					.
		
